          Case 3:18-cv-00363-WHA Document 134 Filed 11/07/18 Page 1 of 4



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice)
 2 Jennifer Greenblatt (pro hac vice)

 3 Doug Winnard (CA Bar No. 275420)
   Andrew J. Rima (pro hac vice)
 4 Emma C. Neff (pro hac vice)
   Lauren Abendshien (pro hac vice)
 5 Shaun Zhang (pro hac vice)
   GOLDMAN ISMAIL TOMASELLI
 6
   BRENNAN & BAUM LLP
 7 564 W. Randolph St., Suite 400
   Chicago, IL 60661
 8 Tel: (312) 681-6000
   Fax: (312) 881-5191
 9 mpieja@goldmanismail.com
   alittmann@goldmanismail.com
10
   jgreenblatt@goldmanismail.com
11 dwinnard@goldmanismail.com
   arima@goldmanismail.com
12 eross@goldmanismail.com
   labendshien@goldmanismail.com
13 szhang@goldmanismail.com

14 Attorneys for Defendant Apple Inc.

15
     (Additional counsel listed in signature block)
16
                                    UNITED STATES DISTRICT COURT
17                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
18
     UNILOC USA, INC., et al.,                        Case Nos.    3:18-cv-00360-WHA
19                                                                 3:18-cv-00363-WHA
                    Plaintiffs,                                    3:18-cv-00365-WHA
20                                                                 3:18-cv-00572-WHA
            v.
21                                                    DEFENDANT APPLE INC.’S
     APPLE INC.,                                      NOTICE OF CONTINUANCE
22                                                    OF HEARING
                    Defendant.
23                                                    Judge: Hon. William H. Alsup
24

25

26

27

28

     APPLE’S NOTICE OF CONTINUANCE                     i                         CASE NOS. 3:18-CV-00360-WHA;
                                                                          -00363-WHA; -00365-WHA; -00572-WHA
          Case 3:18-cv-00363-WHA Document 134 Filed 11/07/18 Page 2 of 4



 1 TO THE COURT AND COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE THAT pursuant to Local Rule 7-7(a), and subject to the Court’s
 3 availability, Defendant Apple Inc. (“Apple”) hereby continues the hearing on its Motion to Dismiss

 4 for Lack of Subject-Matter Jurisdiction (Dkt. No. 135 in lowest-numbered action, 3:18-cv-00360-

 5 WHA) to Thursday, December 20, 2018, at 8:00 a.m., Courtroom 12, 19th Floor. In support

 6 thereof, Apple states that no opposition to the motion in question has yet been filed, and this notice

 7 is being filed prior to the date on which such opposition would have been due pursuant to Civil L.

 8 R. 7-3(a). See Civ. L. R. 7-7(a).

 9
     DATED: November 7, 2018                     Respectfully submitted,
10

11
                                                  /s/ Michael T. Pieja
12                                               Michael T. Pieja (CA Bar No. 250351)
                                                 Alan E. Littmann (pro hac vice)
13                                               Jennifer Greenblatt (pro hac vice)
                                                 Doug Winnard (CA Bar No. 275420)
14
                                                 Andrew J. Rima (pro hac vice)
15                                               Emma C. Neff (pro hac vice)
                                                 Lauren Abendshien (pro hac vice)
16                                               Shaun Zhang (pro hac vice)
                                                 GOLDMAN ISMAIL TOMASELLI
17                                               BRENNAN & BAUM LLP
                                                 564 W. Randolph St., Suite 400
18
                                                 Chicago, IL 60661
19                                               Tel: (312) 681-6000
                                                 Fax: (312) 881-5191
20                                               mpieja@goldmanismail.com
                                                 alittmann@goldmanismail.com
21                                               jgreenblatt@goldmanismail.com
22                                               dwinnard@goldmanismail.com
                                                 arima@goldmanismail.com
23                                               eross@goldmanismail.com
                                                 labendshien@goldmanismail.com
24                                               szhang@goldmanismail.com
25                                               Kenneth Baum (CA Bar No. 250719)
                                                 GOLDMAN ISMAIL TOMASELLI
26
                                                 BRENNAN & BAUM LLP
27                                               429 Santa Monica Boulevard, Suite 710
                                                 Santa Monica, CA 90401
28                                               Tel: (310) 576-6900
                                                 Fax: (310) 382-9974
     APPLE’S NOTICE OF CONTINUANCE                    1                           CASE NOS. 3:18-CV-00360-WHA;
                                                                           -00363-WHA; -00365-WHA; -00572-WHA
          Case 3:18-cv-00363-WHA Document 134 Filed 11/07/18 Page 3 of 4



 1                                       kbaum@goldmanismail.com
 2                                       Attorneys for Defendant
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S NOTICE OF CONTINUANCE           2                            CASE NOS. 3:18-CV-00360-WHA;
                                                                   -00363-WHA; -00365-WHA; -00572-WHA
          Case 3:18-cv-00363-WHA Document 134 Filed 11/07/18 Page 4 of 4



 1                                    PROOF OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the foregoing
 3 DEFENDANT APPLE INC.’S NOTICE OF CONTINUANCE OF HEARING has been served

 4 on November 7, 2018, to all counsel of record who are deemed to have consented to electronic

 5 service.

 6

 7
                                                     /s/ Michael T. Pieja
 8
                                                    Michael T. Pieja (CA Bar No. 250351)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S NOTICE OF CONTINUANCE              3                          CASE NOS. 3:18-CV-00360-WHA;
                                                                    -00363-WHA; -00365-WHA; -00572-WHA
